               Case 3:19-cv-06251-MJP Document 20 Filed 07/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          PAUL CLARK, JENNIFER CLARK,                        CASE NO. C19-6251 MJP

11                                  Plaintiffs,                MINUTE ORDER

12                  v.

13          CITY OF BAINBRIDGE ISLAND,

14                                  Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          On April 28, 2021, the Court granted the Parties’ stipulated motion and ordered that the

19   case schedule be continued, and proceedings be stayed, for nine months from the date of the

20   Order. (Dkt. No. 19.) The Parties requested the stay because they were awaiting a decision from

21   the Washington Court of Appeals in a related case. (Dkt. No. 18 at 2.) The Parties advised the

22   Court that oral argument was heard in the appeal on February 26, 2021. Id. The Parties are

23   hereby directed to file a joint status report within fourteen (14) days of the date of the decision in

24   the pending appeal.


     MINUTE ORDER - 1
             Case 3:19-cv-06251-MJP Document 20 Filed 07/21/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed July 21, 2021.

 3
                                                   Ravi Subramanian
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
